Newcastle Investment Corp. 10-K EXHIBIT 21.1 NEWCASTLE INVESTMENT CORP. SUBSIDIARIES Subsidiary Jurisdiction of Incorporation/Organization 1. B Arizona Leasing LLC Delaware 2. B Arizona Owner LLC Delaware 3. B California Leasing LLC Delaware 4. B California Owner LLC Delaware 5. B Idaho Leasing LLC Delaware 6. B Idaho Owner LLC Delaware 7. B Leasing LLC Delaware 8. B Oregon Leasing LLC Delaware 9. B Oregon Owner LLC Delaware B Owner LLC Delaware B Utah Leasing LLC Delaware B Utah Owner LLC Delaware BF Leasing LLC Delaware BF Owner LLC Delaware Canyon Creek Leasing LLC Delaware Canyon Creek Owner LLC Delaware Chateau Brickyard Operations LLC Delaware Chateau Brickyard Owner LLC Delaware Dayton Asset Holding LLC Delaware DBNC Peach Holdings LLC Delaware DBNC Peach I Trust Delaware DBNC Peach LLC Delaware Desert Flower Leasing LLC Delaware Desert Flower Owner LLC Delaware Fortress Asset Trust Delaware Golden Living Taylorsville Leasing LLC Delaware Golden Living Taylorsville Owner LLC Delaware Heritage Place Leasing LLC Delaware Heritage Place Owner LLC Delaware Impac CMB Trust 1998-C1 Delaware Impac Commercial Assets Corporation California Impac Commercial Capital Corporation California Impac Commercial Holdings, Inc. Maryland Karl S.A. Belgium LIV Holdings LLC Delaware MSR Admin LLC Delaware MSR Admin Parent LLC Delaware MSR IX Holdings LLC Delaware MSR IX LLC Delaware MSR IX Trust Delaware MSR VIII Holdings LLC Delaware MSR VIII LLC Delaware MSR VIII Trust Delaware MSR VIII Trust Delaware Continued on next page. EXHIBIT 21.1 NEWCASTLE INVESTMENT CORP. SUBSIDIARIES Subsidiary Juristiction of Incorporation/Organization MSR X Holdings LLC Delaware MSR X LLC Delaware MSR X Trust Delaware MSR XI Holdings LLC Delaware MSR XI LLC Delaware MSR XII Holdings LLC Delaware MSR XII LLC Delaware MSR XIII Holdings LLC Delaware MSR XIII LLC Delaware MSR XIII Parent LLC Delaware MSR XIV Holdings LLC Delaware MSR XIV LLC Delaware NCT Holdings II LLC Delaware NCT Holdings II LLC Delaware NCT Holdings LLC Delaware Newcastle 2005-1 Asset Backed Note LLC Delaware Newcastle 2006-1 Asset Backed Note LLC Delaware Newcastle 2006-1 Depositor LLC Delaware Newcastle CDO IV Corp. Delaware Newcastle CDO IV Holdings LLC Delaware Newcastle CDO IV, Ltd. Cayman Islands Newcastle CDO IX 1, Limited Cayman Islands Newcastle CDO IX 2, Limited Cayman Islands Newcastle CDO IX Holdings LLC Delaware Newcastle CDO IX LLC Delaware Newcastle CDO V Corp. Delaware Newcastle CDO V Holdings LLC Delaware Newcastle CDO V, Ltd. Cayman Islands Newcastle CDO VI Corp. Delaware Newcastle CDO VI Holdings LLC Delaware Newcastle CDO VI, Ltd. Cayman Islands Newcastle CDO VIII 1, Limited Cayman Islands Newcastle CDO VIII 2, Limited Cayman Islands Newcastle CDO VIII Holdings LLC Delaware Newcastle CDO VIII LLC Delaware Newcastle Foreign TRS Ltd. (process of dissolution) Cayman Islands Newcastle Investment Trust 2010-MH1 Delaware Newcastle Investment Trust 2011-MH1 Delaware Newcastle MH I LLC Delaware Newcastle MH I LLC Delaware Newcastle Mortgage Securities LLC Delaware Newcastle Mortgage Securities Trust 2004-1 Delaware Newcastle Mortgage Securities Trust 2007-1 Delaware Newcastle Mortgage Sercurites Trust 2006-1 Delaware Continued on next page. EXHIBIT 21.1 NEWCASTLE INVESTMENT CORP. SUBSIDIARIES Subsidiary Juristiction of Incorporation/Organization Newcastle Senior Living Holdings LLC Delaware Newcastle Trust I Delaware NIC Acquisitions LLC Delaware NIC Airport Corporate Center LLC Delaware NIC Apple Valley I LLC Delaware NIC Apple Valley II LLC Delaware NIC Apple Valley III LLC Delaware NIC Courtyard Owners LLC Delaware NIC Courtyards Leasing LLC Delaware NIC Courtyards LLC Delaware NIC Courtyards Texas Leasing LLC Delaware NIC CRA LLC Delaware NIC Dayton Town Center LLC Delaware NIC DB LLC Delaware NIC DP LLC Delaware NIC GH Equity LLC Delaware NIC GH I LLC Delaware NIC GH II LLC Delaware NIC GH III LLC Delaware NIC GH IV LLC Delaware NIC GH IX LLC Delaware NIC GH V LLC Delaware NIC GH VI LLC Delaware NIC GH VII LLC Delaware NIC GH VII LLC Delaware NIC GH X LLC Delaware NIC GH XI LLC Delaware NIC GH XII LLC Delaware NIC IX Parent LLC Delaware NIC Management LLC Delaware NIC MSR I LLC Delaware NIC MSR II LLC Delaware NIC MSR III LLC Delaware NIC MSR IV LLC Delaware NIC MSR IX FH LLC Delaware NIC MSR LLC Delaware NIC MSR V LLC Delaware NIC MSR VI LLC Delaware NIC MSR VII LLC Delaware NIC MSR VIII LLC Delaware NIC MSR X FN LLC Delaware NIC MSR XI GN LLC Delaware NIC MSR XII PLS LLC Delaware NIC MSR XIII PLS 2 LLC Delaware Continued on next page. EXHIBIT 21.1 NEWCASTLE INVESTMENT CORP. SUBSIDIARIES Subsidiary Juristiction of Incorporation/Organization NIC MSR XIV TBW FH LLC Delaware NIC OTC LLC Delaware NIC Reverse Loan LLC Delaware NIC RMBS LLC Delaware NIC SF LLC Delaware NIC SN LLC Delaware NIC TP LLC Delaware NIC TRS Holdings, Inc Delaware NIC TRS LLC Delaware NIC VIII Parent LLC Delaware NIC WL II LLC Delaware NIC WL LLC Delaware NIC X Parent LLC Delaware NIC XI Parent LLC Delaware NIC XII Parent LLC Delaware NIC XIV Parent LLC Delaware Orchard Park Leasing LLC Delaware Orchard Park Owner LLC Delaware Propco 2 LLC Delaware Propco 3 LLC Delaware Propco LLC Delaware RC FH LLC Delaware RC FN LLC Delaware RC GN LLC Delaware RC PLS LLC Delaware Regent Court Leasing LLC Delaware Regent Court Owner LLC Delaware Reverse TRS LLC Delaware RLG Leasing LLC Delaware RLG Owner LLC Delaware RLG Utah Leasing LLC Delaware RLG Utah Owner LLC Delaware Sheldon Park Leasing LLC Delaware Sheldon Park Owner LLC Delaware SP I Term Facility LLC Delaware SSL Term Loan LLC Delaware Steinhage B.V Netherlands Sun Oak Leasing LLC Delaware Sun Oak Owner LLC Delaware Sunshine Villa Leasing LLC Delaware Sunshine Villa Owner LLC Delaware TRS LLC Delaware Willow Park Leasing LLC Delaware Willow Park Owner LLC Delaware Xanadu Asset Holdings LLC Delaware
